Exhibit 99.16 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF April-06 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 5/16/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 5/16/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 212,399.26 4,321,379.15 4,533,778.41 RECEIPTS Cash Sales Accounts Receivable 18,995.55 18,995.55 Interest Income 9,879.17 9,879.17 Loans and Advances Sale of Assets Transfers from Other DIP Accounts 350,000.00 350,000.00 Other(attach list) 3,227.47 3,227.47 TOTAL RECEIPTS 372,223.02 9,879.17 382,102.19 DISBURSEMENTS Business - Ordinary Operations 92,213.65 92,213.65 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 350,000.00 350,000.00 Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 416,473.71 416,473.71 U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 508,687.36 350,000.00 858,687.36 Balance at End of Month (See Note Below) 75,934.92 3,981,258.32 4,057,193.24 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 858,687.36 Less: Transfers to Other DIP Accounts 350,000.00 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 508,687.36 Balance at End of month excludes the following:Miscellaneous cash of $0.79. Page 2 THREE-FIVE SYSTEMS, INC. YTD 4/30/2006 TFS Corp 4/30/06 Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total Admin 1,704,526 Total SG&A 1,704,526 Loss (Gain) on Sale of Assets 46,000 Total Operating Expenses 1,750,526 Operating Income (Loss) (1,750,526 ) Interest Income 75,521 Interest & Other Inc/(Exp) 75,521 Profit (Loss) Before Tax (1,675,005 ) Income Taxes (255 ) Net Income (1,674,750 ) Balance Sheet (Unaudited)Totals may not add due to rounding. YTD 4/30/2006 TFS Corp 4/30/06 ASSETS CASH AND CASH EQUIVALENT 4,057,194 ACCOUNTS RECEIVABLE PRE 1,476,266 ACCOUNTS RECEIVABLE POST 17,949 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING 15,051 ASSETS HELD FOR SALE 1,465 OTHER CURRENT ASSETS 1,334,888 TOTAL CURRENT ASSETS 21,973,062 PLANT, PROPERTY & EQUIPMENT 217,899 ACCUMULATED DEPRECIATION (217,899 ) NET FIXED ASSETS 0 OTHER ASSETS 2,188,163 INVESTMENT TFS DI 100 TOTAL ASSETS 24,161,325 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,856,622 ACCOUNTS PAYABLE POST 807,274 OTHER ACCRUED LIABILITIES PRE 781,062 OTHER ACCRUED LIABILITIES POST 275,870 TOTAL CURRENT LIABILITIES 5,720,828 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 5,720,828 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (1,674,750 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 18,440,497 TOTAL LIABILITIES & EQUITY 24,161,325 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 1,494,215.85 0.00 1,494,215.85 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 1,494,215.85 0.00 0.00 1,494,215.85 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 217,899.00 Accumulated Depreciation (217,899.00) (217,899.00) Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: NONE Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 35,241 36,203 2,126 0 (3,088) Taxes Payable 0 Notes Payable 0 Professional Fees Payable 772,033 632,306 49,727 0 90,000 Secured Debt 0 Other Accrued - Post Petition 275,870 275,870 Total Post-Petition Liabilities 1,083,144 944,379 51,853 0 86,912 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 25,814.48 304,780.72 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 416,473.71 2,016,475.04 Total Payments to Professionals Page 6 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL April 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post Bill Pmt -Check 1261 04/04/2006 SALTICH (42.81) B of A Checking Pay Post Bill Pmt -Check 1270 04/18/2006 SALTICH (48.57) B of A Checking Pay Post Payroll 04/06/2006 Jack Saltich Payroll (12,861.55) Payroll 04/20/2006 Jack Saltich Payroll (12,861.55) Total for current month (25,814.48) Mar-06 (31,765.13) Feb-06 (30,024.39) Jan-06 (39,368.08) Dec-05 (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (304,780.72) THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL April 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post Bill Pmt -Check WIRE 04/03/2006 JENNINGS February 80% Fees, 100% Expenses (27,843.76) B of A Checking Pay Post Bill Pmt -Check WIRE 04/06/2006 BAKERMCKEN February 80% Fees, 100% Expenses (2,390.70) B of A Checking Pay Post Bill Pmt -Check WIRE 04/06/2006 BRIDGE February 80% Fees, 100% Expenses (86,980.14) B of A Checking Pay Post Bill Pmt -Check WIRE 04/06/2006 SQUIRE February 80% Fees, 100% Expenses (89,615.21) B of A Checking Pay Post Bill Pmt -Check WIRE 04/25/2006 BAKERMCKEN 20% Holdback on Fees Sep05-Dec05 (4,297.76) B of A Checking Pay Post Bill Pmt -Check WIRE 04/25/2006 BRIDGE 20% Holdback on Fees Sep05-Dec05 (120,178.54) B of A Checking Pay Post Bill Pmt -Check WIRE 04/25/2006 SQUIRE 20% Holdback on Fees Sep05-Dec05 (85,167.60) B of A Checking Pay Post Total for current month (416,473.71) Mar-06 (293,077.14) Feb-06 (200,816.54) Jan-06 (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (2,016,475.04) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 2.TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 2 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006. Identify any matters that are delaying the filing of a plan of reorganization: None Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL April 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post Bill Pmt -Check WIRE 04/03/2006 JENNINGS February 80% Fees, 100% Expenses (27,843.76) B of A Checking Pay Post Bill Pmt -Check WIRE 04/06/2006 BAKERMCKEN February 80% Fees, 100% Expenses (2,390.70) B of A Checking Pay Post Bill Pmt -Check WIRE 04/06/2006 BRIDGE February 80% Fees, 100% Expenses (86,980.14) B of A Checking Pay Post Bill Pmt -Check WIRE 04/06/2006 SQUIRE February 80% Fees, 100% Expenses (89,615.21) B of A Checking Pay Post Bill Pmt -Check WIRE 04/25/2006 BAKERMCKEN 20% Holdback on Fees Sep05-Dec05 (4,297.76) B of A Checking Pay Post Bill Pmt -Check WIRE 04/25/2006 BRIDGE 20% Holdback on Fees Sep05-Dec05 (120,178.54) B of A Checking Pay Post Bill Pmt -Check WIRE 04/25/2006 SQUIRE 20% Holdback on Fees Sep05-Dec05 (85,167.60) B of A Checking Pay Post Bill Pmt -Check 1255 04/04/2006 BLUE CROSS Claims paid March 2006 (5,786.94) B of A Checking Pay Post Bill Pmt -Check 1256 04/04/2006 DUPLEX expenses for mailing solicitation pkgs (6,736.02) B of A Checking Pay Post Bill Pmt -Check 1257 04/04/2006 FIDELITY 401k mgmt fees 11/1/05-1/31/06 (5,038.75) B of A Checking Pay Post Bill Pmt -Check 1258 04/04/2006 LINEARNET (4,866.50) B of A Checking Pay Post Bill Pmt -Check 1259 04/04/2006 PITMAN EXPENSE REIMBURSEMENT (267.89) B of A Checking Pay Post Bill Pmt -Check 1260 04/04/2006 ROBERTHALF (1,069.20) B of A Checking Pay Post Bill Pmt -Check 1261 04/04/2006 SALTICH (42.81) B of A Checking Pay Post Bill Pmt -Check 1262 04/04/2006 ULTRADNS (121.31) B of A Checking Pay Post Bill Pmt -Check 1263 04/18/2006 AFLAC (172.10) B of A Checking Pay Post Bill Pmt -Check 1264 04/18/2006 CPT (127.31) B of A Checking Pay Post Bill Pmt -Check 1265 04/18/2006 eSOFTWARE DESIGNS, LLC (600.00) B of A Checking Pay Post Bill Pmt -Check 1266 04/18/2006 FIRSTCOL (759.20) B of A Checking Pay Post Bill Pmt -Check 1267 04/18/2006 LINEARNET (3,000.00) B of A Checking Pay Post Bill Pmt -Check 1268 04/18/2006 MAILWISE (1,039.50) B of A Checking Pay Post Bill Pmt -Check 1269 04/18/2006 RENA (176.80) B of A Checking Pay Post Bill Pmt -Check 1270 04/18/2006 SALTICH (48.57) B of A Checking Pay Post Bill Pmt -Check 1271 04/18/2006 WAYLEN (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1272 04/19/2006 ASCOM (187.88) B of A Checking Pay Post NONAUTO BANK/ADP CHARGES 04/30/2006 BANK/ADP CHARGES (1,676.00) B of A Checking Pay Post NONAUTO FSA FUNDING 04/30/2006 FSA FUNDING (42.00) B of A Checking Pay Post NONAUTO PAYROLL 04/04/2006 PAYROLL (24,038.12) B of A Checking Pay Post NONAUTO PAYROLL 04/18/2006 PAYROLL (24,719.04) B of A Checking Pay Post NONAUTO TFSEMSPOST 04/05/2006 SUBSIDIARY FUNDING (6,417.78) B of A Checking Pay Post NONAUTO TFSEMSPOST 04/19/2006 SUBSIDIARY FUNDING (3,279.93) B of A Checking Pay Post Total Post Payments (508,687.36) B of A Checking Total Payments (508,687.36) B of A Checking Deposit Deposit 04/10/2006 BANK DEPOSIT Qwest account refund 1,371.77 B of A Checking Rcpt Post Deposit Deposit 04/10/2006 BANK DEPOSIT Jim Jurgens 338.01 B of A Checking Rcpt Pre/Post Deposit Deposit 04/10/2006 BANK DEPOSIT Lightstat 1,855.70 B of A Checking Rcpt Post Payment 103381 04/28/2006 SUBSIDIARY PYMT Redpost - TFS EMS 18,657.54 B of A Checking Rcpt Post Total Receipts 22,223.02 B of A Checking Transfer Transfer 04/05/2006 Transfer from MM 150,000.00 B of A Checking Tfr Post Transfer Transfer 04/24/2006 Transfer from MM 200,000.00 B of A Checking Tfr Post Total Transfers 350,000.00 B of A Checking Net Activity (136,464.34) Beginning Balance 212,399.26 B of A Checking Calculated Ending Balance 75,934.92 B of A Checking Balance per cash log 75,934.92 B of A Checking Difference 0.00 B of A Checking Ending Cash - Bank of America Checking 75,934.92 Ending Cash - Bank of America Money Market 3,981,258.32 Ending Cash - SVB Petty Cash 0.00 Merrill Lynch 0.79 Cash - SVB CD (Interest) 0.00 Total Cash Per Balance Sheet 4,057,194.03 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL April 2006 Type Num Date Name Account Amount Bank Pay/Rcpt/Tfr Pre/Post Transfer Transfer 04/05/2006 Transfer from MM (150,000.00) B of A MM Tfr Post Transfer Transfer 04/24/2006 Transfer from MM (200,000.00) B of A MM Tfr Post Total Transfers (350,000.00) B of A MM Deposit 04/28/2006 008110000 (INTEREST INCOME) 9,879.17 B of A MM Rcpt Post Total Receipts 9,879.17 B of A MM Net Activity (340,120.83) B of A MM Beginning Balance 4,321,379.15 B of A MM Calculated Ending Balance 3,981,258.32 B of A MM Balance per cash log 3,981,258.32 B of A MM Difference 0.00 B of A MM Three-Five Systems, Inc. April 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256
